DETAILED ACTION

This Office action is in response to papers filed on 22 March 2021.

Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
The rejection of claims 1.-20 under 35 USC §102(a)(1) as being anticipated or , in the alternative, under 35 USC §103 as obvious over Rensing et al. (USPAP No. US 2015/0235141 A1) in view of McIntosh (Canadian Patent Application CA 2344908 A1) is withdrawn in view of the Applicant’s remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The independent claims include the limitation of “all of the corresponding symptoms”, the term “all” is a variable of optimum value, in this instance all is directed to an optimum of time.  The use of “all” is not considered to be patentable as it is a design choice and it does not provide a reasonable appraisal of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0235141 A1 to Rensing et al. in view of US Patent Application Publication No. US 2019/0101303 A1 to Kaliyaperumal et al., and further in view of Canadian Patent Application No. CA 2344908 A1 to McIntosh.

With regard to independent claims 1, 7 and 12 directed to a computing device, a method, and a system, respectively, wherein a computing device/computer implemented method/system for determining a root cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, is claimed as comprising:
•	a memory – (taught by Rensing as claimed in claim 15(b) where the system controller is comprised of  one or more computer-readable memories); and
•	a processor configured to execute executable instructions stored in the memory to – (taught by Rensing as claimed in claim 15(b) where the system controller is comprised of  one or more processors):
o	receive operational data associated with an HVAC system – (taught by Rensing in paragraphs [0024] and [0055] where the receiving of data via communication with the system controller and sensors allows for the receiving of data); 
o	store the received operational data in a database – (claim 15(b) includes the use of tangible storage devices while paragraph [0055] teaches of the retaining data in a database);

o	provide the root cause of the fault occurring in the HVAC system to a user – (in paragraph [0105] Rensing explains how the data collected and analyzed is presented to the user).

In claim 3 the computing device of claim 2 is further limited as to wherein the cause of a possible fault in the mapping table is based on the particular configuration of the HVAC system and on domain knowledge whose corresponding symptoms are determined to match the operational data is the cause of the fault occurring in the HVAC system.  Paragraph [0017] of Rensing teaches of an analysis of the system faults and ranking them based on operational data.   In addition, as aforesaid McIntosh teaches the specific use of a mapping table in the abstract of the reference.
Claim 4 is directed to the computing device of claim 1, wherein providing the root cause of the fault occurring in the HVAC system to the user includes:
generating an alarm for the fault occurring in the HVAC system, wherein the alarm includes the root cause of the fault occurring in the HVAC system; and sending the alarm to a device of the user.  The generating of an alarm for a fault occurrence is taught in paragraph [0105] as a presentation of a root cause because Rensing states that the presentation of root causes is more useful than a screen of flashing red lights.
With regard to claim 5 the alarm includes an indication of whether the fault occurring in the HVAC system is a critical fault is stated.  As indicated by paragraph [0105] the root cause is presented to the user, essentially being offered as a critical 
As per claim 6, the possible faults that may occur in the HVAC system include possible faults that may occur in equipment of the HVAC system; and the fault occurring in the HVAC system is a fault occurring in the equipment of the HVAC system.  Beginning at paragraph [0041] Rensing explains a pattern matching function which is capable of matching equipment types with faults. 
	In claim 8, the method includes generating the mapping table based on input received from a user is recited.  As aforesaid the use of a mapping table by Rensing is taught in paragraph [0017] and is specifically addressed in the abstract of the reference by McIntosh. 
Claim 9 states that the method includes: continuously receiving, by the computing device, the operational data associated with the HVAC system; and continuously storing the received operational data in the database.  The use of databases and storing data in them is described by Rensing in paragraph [0055]. 
With regard to claim 10 correcting the root cause of the fault occurring in the HVAC system is stated as including: receiving, by the computing device from a user, input for correcting the root cause of the fault occurring in the HVAC system; and correcting, by the computing device, the root cause of the fault responsive to receiving the input.  The correcting aspect is taught by Rensing in paragraph [0106] et seq., while the steps of receiving and correcting are taught in paragraphs [0024] and [0059] et seq., respectively.

In claim 13 the elements of the mapping table as including the following is stated:
a list of root causes that correspond to the possible faults that may occur in the HVAC system; and an identification of one or more symptoms corresponding to each respective root cause.  Rensing addresses these elements of the table or library in paragraph [0017] as aforementioned.  Also, the reference of McIntosh specifically teaches the use of a mapping table in its abstract. 
Claim 14 states that the list includes the possible faults that may occur in each type of equipment of the HVAC system.  Rensing teaches that the equipment is provided with sensors to monitor one or more parameters of the equipment for fault detection in paragraph [0022]. 
With regard to claim 15, the computing device is configured to report the root cause of the fault to a user.  The reporting information of the root cause and faults to the user is explained by Rensing in paragraphs [0105]-[0106] as presenting the information to the operator or user. 
As per claim 16 the computing device is configured to correct the root cause of the fault occurring in the HVAC systems is recited.  Rensing teaches this aspect of the instant invention in paragraph [0106] et seq. as the closing of the events.   
Regarding claims 17, 18, and 19, wherein the symptoms in the mapping table include a particular operational data point of the operational data in the database being 
Claim 20 is directed to the computing device as being configured to sequentially determine whether the operational data in the database matches all of the symptoms corresponding to any of the root causes of the plurality of possible faults in the table sequentially.  Beginning with paragraph [0066] Step 3: Convert Symptom Flags to Events is explained where the event is a table of time periods or types of events which are then flagged.  Once an event has been detected, the underlying symptoms are investigated.
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Response to Arguments
Applicant’s arguments, filed March 22, 2021, with respect to claims 1, 7, and 12 have been fully considered and are partially persuasive.  The rejection of the claims has been withdrawn as stated above. 
operational data matches all of the corresponding symptoms over at least a threshold period of time” (emphasis added).  As aforementioned, the publication of Rensing does teach the matching of the operational data by flagging the symptoms as a means of identification.  Examiner agrees that Rensing fails to teach the “threshold period of time” as claimed and hence, the reference of prior art to Kaliyaperumal is introduced.  As aforesaid, Kaliyaperumal teaches the use of period of predetermined time which is commensurate with a threshold of time to analyze the patterns of error as cited in paragraph [0069].   Applicant continues arguments indicating that the cited references do not teach all of the claimed limitations (claims 2-6, 8-11 and 13-20) because the one aspect of the independent claims is not specifically taught.  However, the combination of Rensing, Kaliyaperumal and McIntosh collectively teach the limitations of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        May 11, 2021




/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119